DETAILED ACTION
Claims 1 and 8 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of US Patent 9879282 (hereinafter as “Chen”), Aslanidi et al. (PNAS, 2009) and Pijlman et al. (Biotechnol. Bioeng., 2004). The references have been previously cited.
The claims are directed to (in part): a baculovirus vector for AAV production, comprising: 
An AAV Cap expression cassette;
An AAV Rep expression cassette; and
A baculovirus homologojs region2 (hr2) located up to about 4 kb form a start codon of an AAV expression cassette, wherein the vector has no Rep binding element (RBE); see claim 1.
Chen describes a construct, the Bac-inRep-inCap; see Figure 4 which depicts that a RBE is not present in the construct; see claims 10 and 21. Col. 12, lines 16+ describes the use of a plasmid.
Chen does not explicitly express that an hr2 is located up to 4 kb from a start codon of an AAV expression cassette; see claim 1. Chen does not explicitly express that the Rep and Cap expression cassette are in a head to head orientation; see claim 8.
Aslanidi is cited for teaching an inducible system for the highly efficient production of rAAV vectors in Sf9 cells; see whole document, including title. See p. 5060, col. 1-2 and Figure 1A for disclosing the insertion of the baculovirus hr2 gene between two Rep genes in a head-to-head orientation wherein the vector does not comprise a RBE; the enhancer component mediated expression of both Rep proteins. The author further describes moving the hr2 further upstream to emulate the context of the BEV genome with more distantly positioned hr elements; see p. 5060, col. 1-2. See p. 5060, col 2-p. 5061 for “Rep-Expressing Stable Cell Lines” which describes the genotoxic effect of the Rep component and the preparation of a stable insect cell-based line for expressing AAV rep/cap functions.
Pijlman describes the evaluation of baculovirus expression vectors with enhanced stability in continuous cascaded insect-cell bioreactors; see title. The author hr; see at least discussion, p. 751. Also see Figure 1, p. 746 for displaying hr1-6.
It would have been obvious for one of ordinary skill in the art to insert an hr2 in the construct described by Chen. One would have been motivated to insert an hr2 in the vector because Aslanidi teaches that it serves as an enhancer in mediating expression of Rep. Further, one would have been motivated to do so for the gain of increasing genetic stability of an adjacent heterologous gene as taught by Pijlman. 
It would have been obvious to modify the distance between the hr2 gene and the start codon of an AAV expression cassette or place the hr between the Rep and Cap genes oriented in a head-to-head orientation, thus, stabilizing the adjacent genes or enhancing their expression. One would have been motivated to do so in order to determine the distance limits at which would provide the most optimal results in genetic stability of the adjacent heterologous gene(s).
It is noted here because Chen describes a plasmid (circular) the insert of an hr would be between a Rep and a Cap expression cassette.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; for example, hr2 has been characterized as an enhancer in mediating expression or genetic stability, molecular biology techniques, use of baculovirus, Aslanidi provides a stable cell line, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant argues that the Office is relying on the assumption that the construct of Chen excludes an RBE. Applicant notes that Chen is silent as to the inclusion or exclusion of an RBE in the construct. Applicant provides the Office with the definition of “comprising”. Applicant then argues that Aslanidi urges for the insertion of RBE and points to p. 5060 for teaching that the RBE insertion (in combination with other factors) “dramatically” improves yields. Applicant contends that Aslanidi strongly advocates for the addition of an RBE.
In response, the Aslanidi reference at p. 5060, col. 2 teaches that the RBE is an “additional regulatory element” which was inserted. Note that Chen does not provide any teaching that such regulatory element was inserted at all, including any descriptions of an active method step of such insertion or any descriptions of cloning specific sites or positions wherein the RBE was inserted or any specific sequences of RBE at all. The Aslanidi reference also states that “It was shown earlier that either AAV ITR or P5 RBE modulates the expression from the P19 promoter”. Chen describes the use of the AAV ITR throughout the document as well as a plurality of different promoters; see Figure 4 which provides a two-vector system wherein one vector comprises ITR+CMV+transgene. Example 5 of Chen provides that this two-vector system lead to the “successful production of AAV2 vectors”. It is noted here that the instant claims are directed to a single vector which may be encompassed by a two-vector system.
Given the arguments are not persuasive, the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648